--------------------------------------------------------------------------------

 
Exhibt 10.3
 
ANG Group, Inc. Letterhead


October 3, 2007




Mr. David Mladen
President and Chief Executive Officer
Excellency Investment Realty Trust, Inc.
245 Park Avenue – 39th Floor
New York, New York 10167


Re:           Financial Advisory Services Engagement


Dear Mr. Mladen:


This letter agreement (the "Agreement") confirms the engagement of ANG Group,
Inc. ("ANG") by Excellency Investment Realty Trust, Inc. (the "Company") to
provide financial advisory assistance as more particularly set forth herein.


1.           Retention and Services.  As part of the financial advisory services
noted herein and as described in Exhibit A hereto (the "Services"), ANG shall
assist the Company by providing contract chief financial officer services to be
performed by Daniel Norensberg ("Norensberg").  ANG will be available throughout
each month during the term of this Agreement for other Company-related issues,
conference calls and meetings.  ANG will perform the Services at the Company’s
Connecticut office, as more specifically set forth in Section 5 hereof, the
Company's New York office and at ANG's offices in New York.


2.           Scope of Engagement.  For purposes of this engagement, ANG will
provide the services of Norensberg as the Chief Financial Officer of the
Company.  Norensberg will provide the standard services of a contract CFO,
including the performance of the Services.


3.           Information Concerning the Company.


 
(a)
In connection with the Services to be performed hereunder, the Company will
furnish ANG with material and information concerning the Company which ANG
reasonably deems appropriate in connection with its performance of Services
hereunder.  The Company will provide ANG with access to the Company's officers,
directors and advisors and will also provide access to certain of its financial
information via a secured internet connection.  To the Company's knowledge, all
such information will be true and accurate in all material respects and will not
containing any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in light
of the circumstances under which such statements are made.  The Company
acknowledges that ANG will be using and relying upon the accuracy and
completeness of publicly available information and the information supplied by
the Company and its officers in connection with this engagement without
independent verification  (all such information so furnished referred to herein
as "Information").

--------------------------------------------------------------------------------


 
(b)
ANG will keep confidential and not disclose or permit its employees or
representatives to disclose confidential information received from the Company
(other than to ANG employees or agents involved in the performance of Services
hereunder or otherwise on a need-to-know basis), except as may be contemplated
by this Agreement, as otherwise may be authorized by the Company or as may be
required by law.  For purposes of this Agreement, "confidential information"
means information provided by the Company to ANG that is not otherwise available
to ANG from sources outside of the Company, and any such information shall cease
to be confidential information when it becomes generally available, or comes to
ANG's attention, through other sources that do not, to ANG's knowledge at the
time, involve a violation of this Agreement or any similar agreement.



4.           Fees.  For each month during the term of this Agreement, the
Company will pay ANG a fee (the "Monthly Fee") equal to $4,000.00 in cash or
immediately available funds.  The Monthly Fee will be due and payable on the
first business day of such month and is non-refundable.


5.           Expenses.  In addition to the compensation described in Section 4
above, upon presentation to the Company of supporting documentation, the Company
will reimburse ANG for all reasonable travel expenses incurred by ANG in
connection with the performance of the Services, including, but not limited to,
gas, parking and tolls associated with travel to the Company's Connecticut
office; provided, however, ANG will limit its travel to the Company's
Connecticut office to not more than three (3) times per month, unless expressly
otherwise agreed to by the Company.


6.           Indemnification.  The Company will indemnify and hold harmless ANG
and its affiliates and their respective officers, directors, affiliated
entities, members, employees and agents against any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements (and any and all actions, suits, proceedings and
investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise), including, without limitation, the costs,
expenses and disbursements, reasonably incurred, as and when incurred, of
investigating, preparing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which ANG is a
party), directly or indirectly, caused by, relating to, based upon, arising out
of, or in connection with this Agreement of ANG's performance hereunder, except
to the extent caused by the gross negligence or willful misconduct of ANG.


7.           Termination.  This Agreement may be terminated at any time by
either party upon not less than 30 days written notice.


8.           Directors' and Officers' Liability Insurance.  The Company, at its
sole cost and expense, shall procure and maintain at all times during the term
of this Agreement, directors' and officers' liability insurance coverage
providing for coverage and amounts customary for companies such as the Company.

2

--------------------------------------------------------------------------------


9.           Binding Arbitration. Upon the demand of either party, any dispute,
controversy or claim arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, or that arises out of the
relationship of the parties shall be resolved by mandatory binding arbitration
in New York, New York. If despite demand, an action is commenced or prosecuted
in any court, the party demanding arbitration may bring any action in any court
of competent jurisdiction to compel arbitration of such matters. Any party who
fails or refuses to submit to binding arbitration following lawful demand shall
bear all costs and expenses incurred by the opposing party in compelling
arbitration of such matter. All matters submitted to arbitration shall be
resolved by binding arbitration administered by the American Arbitration
Association (herein referred to as “AAA”), in New York, New York, in accordance
with the Commercial Arbitration Rules of the AAA, the Federal Arbitration Act
(Title 9 of the United States Code), and, to the extent that the foregoing are
inapplicable, unenforceable, or invalid, the laws of New York. Any arbitrator
selected must be a practicing attorney, a member of the State Bar of New York,
and must be experienced and knowledgeable in the substantive laws applicable to
the dispute in question. The substantive laws of the State of New York shall
govern any such arbitration. The parties will agree to a single arbitrator to
resolve their dispute or AAA shall appoint an independent, third party neutral
within 30 days of being requested by either party to decide all matters. The
parties expressly agree to waive any and all appeal or other legal rights with
respect to any decision reached by arbitration hereunder and neither party shall
be entitled to punitive damages.


10.           Miscellaneous. This Agreement constitutes the entire agreement
between the parties concerning this Agreement and any subject matter herein, and
may not be amended, modified, or waived except in writing signed by the parties.
This Agreement shall inure only to the benefit of the parties hereto and their
successors and permitted assigns, and may not be assigned by either party
without the other party’s prior written consent. Should any clause or portion of
this Agreement be deemed invalid, void, or otherwise unenforceable, the
remainder of this Agreement shall remain in full force and effect as written.
This Agreement may be signed in multiple counterparts, each of which taken
together shall constitute one and the same instrument. Facsimile signatures
shall have the effect of delivered originals.


3

--------------------------------------------------------------------------------


Please sign and return an original and one copy of this letter to the
undersigned to indicate your acceptance of the terms set forth herein, and this
letter shall note your express acceptance and shall constitute a valid and
binding Agreement between the Company and ANG as of the date above.







 
Sincerely,
     
ANG GROUP, INC.
             
/s/ Daniel Norensberg
 
By:  Daniel Norensberg
 
Its:  President





Accepted and agreed on this 8th day of October, 2007.
EXCELLENCY INVESTMENT REALTY TRUST, INC.








/s/ David Mladen
By: David Mladen
Its President and Chief Executive Officer


4

--------------------------------------------------------------------------------


Exhibit A

 
Services


Make available Daniel Norensberg (or another individual acceptable to the
Company in its sole discretion) to serve as Chief Financial Officer of the
Company.


Analyze the Company's disclosure controls and procedures and recommend/implement
improvements to ensure the integrity of the Company's financial information and
systems and compliance with all applicable securities laws, including, reporting
requirements under the Securities Exchange Act of 1934, as amended.


Analyze financial and operating information for management to facilitate
decision-making and provide input for corrective action, where applicable,
including review of all financial statements to ensure compliance with GAAP and
SEC requirements.


Manage/oversee relationships with independent auditors.


Perform all principal accounting and financial officer duties, including making
required certifications in connection with SEC filings, including all reports
required under the Securities Exchange Act of 1934, as amended.


Direct all finance, accounting and treasury functions including cash
forecasting, cash management, operational budgeting, and ensure accuracy,
compliance and timeliness in accounting/financial reporting, including all
reports required under the Securities Exchange Act of 1934, as amended and any
and all reports and filings to any federal, state or local governmental and/or
regulatory agency.


Transform finance operations through improved processes, advising on financial
performance, best management practices, and evaluating/appraising strategic
partnerships.




 
5 

--------------------------------------------------------------------------------